Smith, P. J.
( concurring). — Negotiable paper, before due, carries the right to the whole amount it secures on its face, and is a circulating credit like the currency of jthe_cojjntry. As was said by Chief Justice Gibson, in Overton v. Tyler, 3 Barr. 346, it is “a courier without luggage.Certainty in the amount is one of the essentials of a negotiable instrument. But the spirit of the rule applies rather to the principal than to the ancillary and incidental additions of interest and exchange. Dan’l on Neg. Inst., sec. 54a. I, therefore, must think that the stipulation in the note here as to the payment of interest in no way impairs or destroys its negotiability.
It follows that I concur in the opinion expressed by Judge Gill.